Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jiwen Chen on Tuesday, January 11, 2022.

The application has been amended as follows: 

Claim 2.  A dip net provided with a lockable and foldable handle, comprising a handle, a hoop and a hoop mounting base, wherein the hoop mounting base is fixed to a front end of the handle and comprises a base body, a rotary shaft and a lock device; [[and]] the rotary shaft and the lock device are both mounted in the base body; connecting pieces are arranged at two ends of a rear side of the hoop and are respectively connected with two ends of the rotary shaft; the rotary shaft is provided with two clamping grooves in a circumferential direction; when the handle is unfolded, the lock device is matched with one of said clamping grooves to realize locking; and when the handle is folded, the lock device is matched with an other of said clamping grooves to achieve locking; wherein the lock device comprises a spring, a lock catch and a buckle; the base body is  body [[boy]] in a manner of sliding forwards or backwards, and is fixed to the lock catch; and the protrusion is matched with one of said clamping grooves.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not disclose a dip net provided with a lockable and foldable handle, comprising wherein the lock device comprises a spring, a lock catch and a buckle; the base body is provided with a buckle sliding groove, and the lock catch and the spring are both mounted in the base body; the lock catch has a rear end in close contact with a front end of the spring and a front end provided with a protrusion; the buckle is mounted in the buckle sliding groove, is connected with the base body in a manner of sliding forwards or backwards, and is fixed to the lock catch; and the protrusion is matched with one of said clamping grooves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA